Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The amendment to the specification is accepted. The objection to the specification is withdrawn.
Applicant’s amendments and arguments are persuasive over the standing rejections.
United States Patent Application No.: US 2019/0147192 A1 (Khosravi et al.) demonstrates another form of compartmentalized encryption however in the case of Khosravi et al. the compartments are kept separated on the system rather than isolating protected portions of a universally accessed file.
The method of compartmentalized encryption being claimed is not found to be antedated or rendered obvious by the prior art of record.
Claims 1-7 and 9-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434